Citation Nr: 0707076	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  95-18 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for dementia as 
secondary to head injury.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), somatic disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to service connection for ulcers.

5.  Entitlement to service connection for a urinary tract 
disorder.

6.  Entitlement to an increased rating for a service-
connected scar, scalp laceration, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to February 
1954, November 1954 to October 1956, and October 1957 to 
August 1958.  He also had six months and 17 days of prior 
unverified active service with the United States Marine 
Corps.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of October 2004.  This 
matter was originally on appeal from a December 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Anchorage, and a May 2002 rating decision of 
the RO in Honolulu.  

The veteran testified before the undersigned Veteran's Law 
Judge at a travel board hearing conducted at the Anchorage RO 
in May 2004; a transcript is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not link the 
veteran's dementia to the head injury sustained during active 
military service.

3.  The competent medical evidence of record does not include 
a current PTSD diagnosis, nor does the medical evidence link 
a somatic disorder to the veteran's active duty service.  

4.  The competent medical evidence does not link an eye 
disorder to the veteran's active duty service.  

5.  The competent medical evidence does not include a current 
diagnosis for ulcers.

6.  The competent medical evidence does not link a urinary 
tract infection to the veteran's active duty service.  

7.  The competent medical evidence does not show that the 
veteran's service-connected scar, scalp laceration, is 
manifested by a marked and unsightly deformity of eyelids, 
lips, or auricles.

8.  The competent medical evidence does not show that the 
veteran's service-connected scar, scalp laceration, is 
manifested by a disfigurement of the head or face with 
visible or palpable tissue loss, gross distortion or 
asymmetry of one feature or paired set of features, or two or 
three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  Dementia as secondary to head injury was not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 
3.303 (2006).  

2.  PTSD, somatic disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

3.  An eye disorder was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

4.  Ulcers were not incurred or aggravated during active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

5.  A urinary tract disorder was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.159, 3.303 (2006).  

6.  The schedular criteria for a disability rating in excess 
of 10 percent for a service-connected scar, scalp laceration, 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 
7804 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In response to the Board's remand of October 
2004, the Appeals Management Center (AMC) provided VCAA 
notice to the veteran in correspondence dated in October 
2004.  In that correspondence, the AMC advised the veteran of 
what the evidence must show to establish entitlement to 
service-connected compensation benefits.  The AMC advised the 
veteran of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The AMC 
also requested that if the veteran had any evidence in his 
possession that pertained to his claim, that he should send 
it to them.  Quartuccio, 16 Vet. App. at 187.  

The veteran had previously been provided VCAA notice in 
correspondence dated in February 2002, April 2002, and 
October 2002.  In the April 2002 and October 2002 letters, 
the RO informed the veteran of what the evidence must show to 
establish entitlement to service connection for the dementia 
as secondary to head injury; PTSD, somatic disorder; an eye 
disorder; ulcers; and a urinary tract disorder.  Thus, the 
Board finds that the veteran has been notified as to this 
element of a service connection claim.  

The record also shows that in correspondence dated in August 
2006, the AMC informed the veteran that when service 
connection is granted, a disability rating and effective date 
of the award is assigned.  The AMC also explained how the 
disability rating and effective date is to be determined.  
The Board finds that in issuing this letter, the AMC has 
satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and treatment records from VA Medical Centers (VAMC) 
in Honolulu and Anchorage.  The veteran has also been 
provided with VA examinations for each of the claimed 
disabilities.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Accordingly, the Board will proceed with appellate 
review.

II.  Claims for Service Connection

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Dementia and Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  38 C.F.R. § 
4.125(a) (2006).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

The veteran claims that he injured his head while serving in 
the Armed Forces and that he suffers from residuals of this 
head injury in the form of psychiatric problems.  The veteran 
claims that the injury occurred while in boot camp at the 
Schofield Barracks in Honolulu, Hawaii, and that the incident 
required him to receive 15 stitches in his head.  The 
evidence shows that the veteran injured his head while in 
service, but the competent medical evidence fails to link his 
current psychiatric condition to this injury. 

The veteran's service medical records show that in December 
1954, he received a laceration to the scalp after reporting 
that he hit his head on a wall locker.  The veteran was given 
sutures, which records show were removed several days later.  

The veteran also submitted lay statements from individuals 
who served with him attesting to the fact that the veteran 
injured himself in service and that the veteran was 
unemployable because of this injury.  U.T., in a letter dated 
in November 1998, stated that he took the veteran to Tripler 
Hospital in Honolulu, Hawaii for treatment after the injury.  

Records of psychiatric treatment include an in-service 
psychiatric consultation, VAMC outpatient treatment records, 
a private treatment note, and two VA examination reports.  
While post-service records show a diagnosis of dementia, none 
of these records show that it arose in service or is 
otherwise related to an in-service injury.  

The in-service psychiatric consultation, dated in April 1958, 
fails to provide a basis for granting service connection for 
a psychiatric disorder because no psychiatric disorder was 
found at that time.  In the consultation report, the 
psychiatrist reported that the consultation was performed 
because the veteran was being considered for a discharge due 
to his emotional personality and unwillingness to cooperate 
with supervisors.  After an extensive discussion of the 
veteran's medical, social, and military history, the examiner 
concluded that no psychiatric disease could be found.  

The other records of treatment fail to link a psychiatric 
disorder to the in-service injury.  In a February 2000 letter 
from Dr. I.S., the doctor noted the veteran's history of 
multiple scars on the head.  Dr. I.S. stated that "head 
injury with scar" was associated with headaches and 
sometimes blackouts.  This note does not support the 
veteran's claim because it includes no diagnosis of a 
psychiatric disorder.  

Other records pertaining to psychiatric disorders included 
outpatient treatment records from VAMC Honolulu, dated from 
August 2000 to December 2001, and treatment records from 
Alaska Regional Hospital, dated in May 1995.  These records, 
however, only included references to a history of head injury 
in the military and complaints of residual headaches as 
reported by veteran.  Nothing in these records indicated that 
the head injury or headaches had anything to do with the 
veteran's current psychiatric condition.  

The record also consists of three VA examination reports and 
an addendum to one of those reports.  In a VA psychiatric 
examination report, dated in September 1994, Dr. D.E. 
concluded that it was impossible to relate the veteran's 
dementia to head trauma.  

In a May 1994 VA examination report, Dr. C.F. noted how 
difficult it was to get an accurate history from the veteran 
because of his tendency to ramble in response to questions.  
Dr. C.F. suspected that the veteran suffered from dementia, 
possibly from boxing injuries or a stroke.  

In a VA psychiatric examination report, dated in November 
2004, Dr. W.C. indicated that he had interviewed the veteran 
and reviewed his claims file.  After discussing observations 
from interviewing the veteran, Dr. W.C. described the veteran 
as having cognitive deficits and inappropriate affect.  Dr. 
W.C. suspected that the veteran had a dementing illness.  Dr. 
W.C. suspected multiple etiologies, with diabetes being a 
contributor.  Dr. W.C. also suspected the veteran's history 
of boxing as a factor.  Dr. W.C. also noted the veteran's one 
head injury in the army, and suspected that this may be a 
factor as well.  Dr. W.C. diagnosed dementia, cause unknown, 
with poor prognosis.  

In an addendum to the November 2004 psychiatric examination, 
which was dated in March 2006, Dr. W.C. stated that he did 
not feel the veteran had PTSD.  Dr. W.C. also stated that he 
did not feel that the current dementia was in any way related 
to the veteran's fall in December 1954 in which he struck his 
head on a wall locker while in service.  Dr. W.C. 
specifically mentioned the in-service psychiatric evaluation 
prepared by Dr. T.S., which was dated in April 1958.  Dr. 
W.C. stated that the evaluation performed by Dr. T.S. was 
very complete and that it was reported that the veteran had 
no sign of psychiatric disease at that time.  Dr. W.C. 
concluded that if the veteran's cognitive deficits were in 
any way related to the head injury in 1954, he would have 
expected these deficits to be evidenced in 1958 when 
evaluated by Dr. T.S.  Dr. W.C. attributed the veteran's 
dementia to diabetes and associated atherosclerotic small 
vessel changes.   

In conclusion, none of the medical evidence of record links 
the veteran's psychiatric disorders to an incident in 
service.  For the PTSD claim, the evidence does not show, and 
the veteran does not claim, that he engaged in combat with 
the enemy.  The veteran has provided no evidence, in the form 
of statements or otherwise, of an in-service stressor.  
Additionally, according to Dr. W.C.'s March 2005 addendum to 
the VA psychiatric examination, it does not appear that the 
veteran currently has PTSD.  Regarding the dementia, there is 
a substantial amount of medical negative evidence with 
respect to this claim and virtually no evidence to support 
it.  For these reasons, service connection for dementia and 
PTSD is denied.    

Eye Disorder

The medical evidence of an eye disorder consists of two 
reports of VA contract examinations prepared by Dr. O.K, and 
a follow-up letter to the second examination.  According to 
the doctor's second report, which was dated in November 2004, 
the veteran claimed that he had blurry vision that had 
existed since being struck in the left eye during boot camp 
training in the military.  The Board has reviewed the 
veteran's service medical records and all post-service 
records of treatment for eye conditions, and finds that the 
medical evidence does not support the veteran's contention.

The veteran's service medical records are negative for 
complaints or treatment of an eye injury, but as noted above, 
include notations pertaining to a head injury that occurred 
in December 1954.  In that treatment note, the examiner did 
not indicate exactly where the veteran hit his head, but 
instead only noted that the veteran suffered a laceration to 
the scalp.  The only reference to the eyes on examination was 
that the veteran's pupils were equal and reactive to light.

In the November 2004 report of an eye examination, Dr. O.K. 
found that the veteran had diabetes with no ocular 
involvement; old keratoconjunctivitis OD; and clinically 
insignificant cataracts by history.  In a follow up letter to 
that report, dated in February 2006, Dr. O.K. referred to his 
August 1996 examination as being the most helpful in 
determining whether the veteran's current eye conditions were 
related to his head injury sustained in 1954.  At the time of 
the August 1996 examination, the diagnoses included an 
epimacular membrane OD; clinically insignificant cataracts 
OU; and an old phlyctenular keratoconjunctivitis scar OD.  
Best corrected vision at that time was 20/40 OD and 20/25 OS.  
None of those conditions were related to the head trauma 
according to Dr. O.K.  

Dr. O.K. also noted that by the time of the November 2004 
examination, the veteran had developed diabetes.  On 
examination, Dr. O.K. was unable to dilate the veteran 
because this could have precipitated acute angle disclosure, 
which, given the veteran's mental status, would have been 
difficult to treat.  Dr. O.K. stated, however, that a non-
dilated fundus examination did not reveal any proliferative 
or background diabetic retinopathy.  Dr. O.K. also stressed 
that, even if the veteran had developed diabetic ocular 
pathology in the interim, this would bear no relationship to 
his head injury in 1954.  

Based on the aforementioned medical evidence, service 
connection cannot be granted for an eye disorder.  Dr. O.K.'s 
opinion has not been contradicted by any other objective 
evidence in the record.  The Board considers this evidence to 
be probative of the issue, and thus, controlling.  Service 
connection for an eye disorder must be denied.  

Ulcers

The medical evidence relating to an ulcer consists of a VA 
examination report, dated in November 2004, and an addendum 
to that report, dated in April 2006.  These records fail to 
show that the veteran has the claimed disability.  In the 
November 2004 report, Dr. R.N. indicated that he reviewed the 
veteran's claims folder.  According to the report, the 
veteran complained of pain in the lower abdomen and a painful 
anus.  Dr. R.N. stated that this obviously was not related to 
his ulcers.  The veteran had no heartburn, regurgitation, or 
upper abdomen pain.  Dr. R.N. concluded that the veteran had 
no history compatible with ulcers, which would include 
heartburn, regurgitation, or upper abdomen pain.  

In the addendum, dated in April 2006, Dr. B.L. stated that a 
review of the veteran's four-volume claims file revealed no 
records of ulcer disease or any other gastric disorder.  Dr. 
B.L. concluded that it was not likely that the patient had 
ulcer disease of any type, and therefore, it was not likely 
that such a condition could be related to military service.   

The Board finds that service connection for ulcers cannot be 
granted because there is no evidence that the condition 
exists.  Entitlement to service-connected benefits is 
specifically limited to cases where there is a current 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (providing that in the absence of proof of a present 
disability there can be no valid claim).  As no current 
disability of ulcers has been clinically shown, there is no 
basis upon which compensation for this condition may be 
based.

Urinary Tract Infection

The medical evidence of a urinary tract infection is limited 
to a VA examination report, dated in November 2004, and an 
addendum to that report, dated in April 2006.  In the 
November 2004 report, Dr. R.N indicated that he reviewed the 
veteran's claims folder.  According to the report, the 
veteran complained of blood in his urine and trouble 
urinating.  The veteran also reported urinating 9 times 
during the day and 2-3 times during the night.  The veteran 
reported hospitalization at Alaska Regional Hospital for 
urinary tract disease, but Dr. R.N. was unable to confirm 
that.  The veteran also reported catheterization 
intermittently over the years.  The veteran reported taking 
no urinary tract medications.  Other than catheterization, 
the veteran reported no other procedures.  On examination, 
testicles, epididymis, and spermatic cord were normal.  
Rectal examination revealed a prostate that was 2 times 
enlarged.  Dr. R.N. diagnosed prostate enlargement with 
frequency and occasional incontinence.  

In an addendum, dated in April 2006, Dr. R.N. stated that a 
review of the veteran's four volume claims file showed no 
history of urinary tract disorder.  The only complaint was of 
urinary frequency, which was very common with poorly 
controlled diabetes mellitus in an extremely overweight 
individual.  Dr. R.N. also noted that the diabetes mellitus 
was not a service-connected disability.  Dr. R.N. concluded 
that it was not likely that the veteran had a urinary tract 
disorder while in the military.    

The Board has reviewed the entire record and has found no 
medical evidence to contradict the findings in the November 
2004 VA examination report and addendum.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

III.  Increased Rating for Service-Connected Scar

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

The rating criteria for evaluating skin disorders were 
changed, effective August 30, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 49,590-49,599 
(July 31, 2002) (codified at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833 (2003)) [Amendment to Part 4].  When the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran is 
entitled to a resolution of his or her claim under the 
criteria that are more to his or her advantage.  VAOPGCPREC 
3-00.  The old criteria may be applied for the full period of 
the appeal.  The new rating criteria, however, may only be 
applied for the period of time after their effective date.  
Id.  

The veteran's service-connected scar is currently rated as 10 
percent disabling under the old Diagnostic Code 7804.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  This is the 
highest rating available under that code, therefore, a higher 
rating must come from a different code.  

Under the old rating criteria, Diagnostic Code 7800 provides 
for a 30 percent rating for severe, disfiguring scars of the 
head, face or neck, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2002).  A 10 percent rating is 
warranted for a moderate, disfiguring scar of the head, face, 
or neck.  A Note to that code provides that when in addition 
to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 30 percent 
rating may be increased to 50 percent, and the 10 percent to 
30 percent.  Id.  

Under the revised criteria, only Diagnostic Code 7800 
provides for a rating higher than 10 percent for scars of the 
head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2006).  Under the revised Diagnostic Code 7800, a 30 percent 
rating is warranted for disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Id.  

The 8 characteristics of disfigurement for purposes of 
evaluation under § 4.118 are:
	Scar 5 or more inches (13 or more centimeters) in 
length;
	Scar at least one-quarter inch (0.6 centimeters) wide at 
the widest part;
	Surface contour of scar elevated or depressed on 
palpation;
	Scar adherent to underlying tissue;
Skin hypo-or hyper-pigmented in an area exceeding six 
square inches (39 square centimeters);
Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
square centimeters); 
Underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters);
Skin indurated and inflexible in an area exceeding six 
square inches (39 square centimeters).
  
Analysis

The evidence does not show that the veteran's service-
connected scar warrants a 30 percent rating under either the 
old or revised criteria.  The medical evidence relating to 
the scar appears in several records.  In a report from Dr. 
I.S., dated in February 2000, the doctor stated that the 
veteran had a scar on the left superior lateral aspect of the 
scalp that was tender to palpation.  In a November 2004 VA 
examination report, however, Dr. R.N. stated that he 
suspected the scar did not hurt.  Dr. R.N. explained that he 
placed his finger on the veteran's scalp in a different 
location from the scar and asked the veteran if it hurt; the 
veteran replied that it did.  When Dr. R.N. placed his hand 
and finger on the scar and asked the veteran whether the scar 
hurt, the veteran said no.  Dr. R.N.'s diagnosis was scar, 
well healed.  

In a neurological examination report, dated in November 2004, 
Dr. K.P. noted that the veteran complained of daily headaches 
around the area of the scar from the laceration sustained in 
the military in 1954.  Dr. K.P. stated that the pain, which 
the veteran described as cutting and sharp, was probably 
neuralgic pain from involvement of either the greater or 
lesser occipital nerve on the left side.  On examination, 
sensation was intact over the scar.  Dr. K.P. stated that the 
veteran's "pinched nerve in his head" most likely 
represented neuralgic pain in the region of the scar.  Dr. 
K.P. stated that there may be some entrapment of the lesser 
occipital nerve or greater occipital nerve on that side, 
causing neuralgic-type pains.  Dr. K.P. concluded that the 
"pinched nerve in the head" was obviously the result of the 
laceration the veteran received to that area when he fainted 
and hit his head on a locker during basic training in 1954.  

Based on the medical evidence, a rating in excess of 10 
percent for the scar is not warranted based on either the old 
or new criteria.  The evidence does not show that the scar is 
characterized by marked and unsightly deformity of eyelids, 
lips, or auricles, but instead is located on the left 
superior lateral aspect of the scalp.  The evidence also 
fails to show that the scar is "severe."  To the contrary, 
Dr. R.N. described the scar as well healed.  There is also no 
evidence of marked discoloration or color contrast.  The 
medical evidence also fails to show that the scar is 
characterized by two or three characteristics of 
disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).  

The Board also declines to grant a higher rating based on the 
neurological examination report provided by Dr. K.P.  Dr. 
K.P. attributed the neuralgic pain in the region of the scar 
to a pinched nerve.  In a June 2006 rating decision, the AMC 
granted service connection for this condition separate from 
the scar.  Nothing in Dr. K.P.'s report warrants a rating in 
excess of 10 percent for the service-connected scar. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected scar, scalp laceration, 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected scar, scalp laceration, 
interferes with his employability, the currently assigned 
rating adequately contemplates such interference, and there 
is no evidentiary basis in the record for a higher rating on 
an extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006) for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).
 

ORDER

1.  Entitlement to service connection for dementia as 
secondary to head injury is denied.

2.  Entitlement to service connection for PTSD, somatic 
disorder, is denied.

3.  Entitlement to service connection for an eye disorder is 
denied.

4.  Entitlement to service connection for ulcers is denied.

5.  Entitlement to service connection for a urinary tract 
disorder is denied.

6.  Entitlement to a rating in excess of 10 percent for a 
service-connected scar, scalp laceration, is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


